Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 19, 2018

The Court of Appeals hereby passes the following order:

A19A0799. STEVEN S. OSTERMAN v. THE STATE.

      In 2011, Steven S. Osterman was charged with numerous offenses and he
ultimately pleaded guilty to burglary and kidnapping. He was sentenced to 25 years
to serve and life on probation and subject to numerous special conditions of probation
pursuant to OCGA § 42-8-34.1. In 2017, Osterman filed a “void sentence motion,”
arguing that his sentence was void because he was required to register as a sex
offender pursuant to OCGA § 42-1-12. The trial court denied his motion and he filed
this appeal.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once, as here, this statutory period expires, a trial court may modify only a void
sentence. Id. And a direct appeal may lie from an order denying a motion to vacate
a void sentence where the defendant raises a colorable claim that the sentence is, in
fact, void. See Harper v. State, 286 Ga. 216, 217 n. 1 (686 SE2d 786) (2009); Burg
v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void if the
court imposes punishment that the law does not allow. Jones v. State, 278 Ga. 669,
670 (604 SE2d 483) (2004). When a sentence falls within the statutory range of
punishment, it is not void. See id.
      In his motion, Osterman does not contend that his sentence is void because it
exceeds the statutory range. Rather, he asserts that it is void because he is subject to
a registration requirement. His special condition of probation states that, should he
be required to register as a sex offender, then he must do so in strict compliance with
OCGA § 42-1-12. But this condition is not a registration requirement, and Osterman
has failed to show that he received a sentence in excess of the statutory range of
punishment for his convictions.
      Because Osterman has not raised a colorable claim that his sentence is void, the
trial court’s denial of his motion is not subject to direct appeal. Accordingly, this
appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/19/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.